DETAILED ACTION
This is a supplemental Notice of Allowance in response to Applicant’s 312 amendment filed January 14, 20201.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Grauch on December 3, 2020 and January 21, 2021.
The application has been amended as follows: 
Please amend the specification as follows:
Paragraph 0008, line 9 replace “prope ties” with “properties”.
Paragraph 0009, line 3 replace “st rch” with “starch”.
Paragraph 0011, last line replace “inhi ited” with “inhibited”.
Paragraph 0012, line 5 replace “structu al” with “structural”.
Paragraph 0013, line 9 replace “ma e” with “made”.

Please cancel claims 4 and 21.

Please amend claims 1, 3, 5, 6, 11-15 and 18 as follows:
Claim 1, line 3 before “forming” insert “forming a mixture comprising a starch binding agent, native starch granules, and a buffering agent, wherein the native starch granules are added to the starch binding agent or the starch binding agent is added to the native starch granules;
“
Claim 1, line 3 replace “a mixture” with “the mixture”.
Claim 1, line 3 replace “a starch” with “the starch”.
Claim 1, line 4 replace “native starch” with “the native starch”.
Claim 1, line 4 replace “a buffering agent” with “the buffering agent;”
Claim 1, line 5 after “to” insert “an”.
Claim 1, line 6 after “anhydrous” insert “state;”

Claim 3, line 2 replace “solubilizing” with “solubilized”.
Claim 5, line 2 insert “native” before “starch granules”.
Claim 6, line 2 insert “native” before “starch granules”.
Claim 11, lines 1-2 insert “native” before the first occurrence of “starch granules”.
Claim 12, line 2 insert “native” before “starch granules” in both occurrences.
Claim 12, line 4 insert “native” before “starch granules”.
Claim 13, line 1 insert “the” after “amount of”.
Claim 13, line 3 insert “native” before “starch granules”.
Claim 14, insert “the” before “heat treating”.
Claim 15, line 3 insert “native” before “starch granules”.
Claim 15, line 4 insert “native starch” before “the first occurrence of “granules”.
Claim 15, line 4 after “inhibited” insert “native”.
Claim 18, line 4 insert “native” before “starch granules”.
Claim 18, line 7 before “starch binding” insert “the”.
Claim 18, line 8 insert “native” before “starch granules” in both occurrences.
Claim 18, line 9 delete “native,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous prior art rejections have been withdrawn in light of applicant’s amendments made September 15, 2020 which require the binding agent be at least partially solubilized, but otherwise unmodified.
Although heating of an anhydrous starch was generally known for the purpose of increasing starch viscosity, see for example Shah et al (EP 2116137- abstract and paragraph 0044), without hindsight, there is no teaching, suggestion, or motivation in the art for said treatment as occurring on the specific agglomerated starch composition as claimed (i.e. an agglomerated composition comprising: native starch granules combined with a buffering agent and a starch binding agent at least partially solubilized but otherwise unmodified), or for the resultant starch product.  It is noted that the restriction requirement made November 2, 2018 has been withdrawn as the previously withdrawn groups contain allowable subject matter.  Additionally it is noted that as seen in the disclosure, for example, in figure 1 and paragraphs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY J BEKKER/Primary Examiner, Art Unit 1791